                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Jorge Reyes,                        )
                                    )
              Petitioner,           )                 Civil Action No. 1:18-cv-1028-TLW
v.                                  )
                                    )
B.M. Antonelli, Warden,             )                                ORDER
                                    )
               Respondent.          )
____________________________________)

       Petitioner Jorge Reyes brought this action, pro se, pursuant to 28 U.S.C. § 2241 seeking

habeas relief. ECF No. 1. Respondent filed a motion to dismiss on July 12, 2018. ECF No. 16. On

July 13, 2018, Petitioner was advised by Court Order of the consequences if he failed to respond

to the motion. ECF No. 17. Further, Petitioner was advised that if he missed deadlines as a result

of his failure to comply with the Order, this action was subject to dismissal. Id. However, Petitioner

did not respond to the motion.

       This matter now comes before the Court for review of the Report and Recommendation,

filed on July 31, 2018, by United States Magistrate Judge Shiva V. Hodges, to whom this case was

previously assigned pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2), (D.S.C.).

ECF No. 20. The Report recommends that this case be dismissed pursuant to Fed. R. Civ. P. 41.

Id. The deadline to object to the Report was August 14, 2018. However, Petitioner did not file

objections to the Report or otherwise respond. 1

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,



1
  The Court notes that the Roseboro Order, ECF No. 17, that was mailed on July 12, 2018, was
returned as undeliverable. However, the Court notes that the Report was not returned as
undeliverable. Further, the record reflects that the Proper Form Orders, ECF No. 5, 9, sent by the
Court on April 20, 2018 and May 15, 2018 were not returned as undeliverable.
reject, or modify, in whole or in part, the recommendations contained in that Report. 28 U.S.C.

§ 636. In the absence of objections to the Report, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       The Court has carefully reviewed the Report and relevant filings. The Court notes that

Petitioner has not filed anything in this case since the Petition, filed on April 16, 2018. For the

reasons articulated by the Magistrate Judge, it is hereby ORDERED that the Magistrate Judge’s

Report, ECF No. 20, is accepted in significant part, however this action is DISMISSED without

prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

                                                              __s/Terry L. Wooten______
                                                              Senior United States District Judge

March 28, 2019
Columbia, South Carolina
